   Case: 4:20-cv-00832-RWS Doc. #: 3 Filed: 06/26/20 Page: 1 of 4 PageID #: 8




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TYRONE HURT,                                       )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:20-cv-832-RWS
                                                   )
U.S. CONSTITUTION, UNITED STATES                   )
OF AMERICA, and SOCIAL SECURITY                    )
ADMINISTRATION,                                    )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court upon review of plaintiff Tyrone Hurt’s self-represented

complaint. Plaintiff has not paid the filing fee for this civil action, nor has he filed a separate

motion for leave to proceed in forma pauperis. Instead, he includes a section in the body of the

complaint in which he requests in forma pauperis status. The Court will allow plaintiff to proceed

without payment of the filing fee, and will dismiss this action because it is frivolous and because

venue is improper.

                                            Background

       Plaintiff is a self-represented litigant who currently lives in Washington, D.C. Since

January 21, 2020, he has filed 31 civil actions pro se and in forma pauperis in this United States

District Court. The cases that have been reviewed pursuant to 28 U.S.C. § 1915(e)(2) have been

dismissed on initial review. Review of plaintiff’s federal court filings shows that in addition to

the cases he has filed in this Court, he has filed numerous other actions in district courts across the

nation. See Hurt v. Civil Rights Lawyer, No. 3:17-cv-39-DJH (W.D. Ky. March 22, 2017) (noting

that instant case was “not the first time Hurt has brought in this Court a disjointed complaint with
   Case: 4:20-cv-00832-RWS Doc. #: 3 Filed: 06/26/20 Page: 2 of 4 PageID #: 9




no connection to this jurisdiction, and, in fact, Hurt has a pattern of doing so in courts across the

country”); and Hurt v. D.C. Board of Parole, et al., No. 1:13-cv-5365-LAP (S.D.N.Y. Oct. 11,

2013) (noting that plaintiff has “filed hundreds of lawsuits around the country that [have] been

dismissed as frivolous”).

       Plaintiff’s practice of filing multiple, frivolous lawsuits has subjected him to pre-filing

injunctions in numerous federal courts. See Hurt v. Nat’l Museum of African-American History &

Culture, No. 5:17-cv-97-H (E.D.N.C. May 30, 2017) (collecting cases). For example, he has been

barred from proceeding in forma pauperis in the United States District Court for the District of

Columbia, the district where he lives. Hurt v. United States, No. 1:19-cv-2785-UNA (D.D.C. Oct.

8, 2019). That bar has been extended to keep him from proceeding in forma pauperis on appeal

in the United States Court of Appeals for the District of Columbia Circuit. Hurt v. Soc. Sec.

Admin., 544 F.3d 308, 311 (D.C. Cir. 2008) (per curiam).

       In Hurt v. United States of America and Donald Trump, No. 4:20-cv-774 (E.D. Mo. Jun.

8, 2020), the Honorable John A. Ross determined that Mr. Hurt’s repeated filing of frivolous

lawsuits in this United States District Court amounted to abuse of the judicial process. Judge Ross

also noted Mr. Hurt’s history of abusing the judicial process in other jurisdictions, and warned him

that the Court could seek to impose restrictions if he continued the practice.

                                          The Complaint

       Plaintiff brings this civil action against the U.S. Constitution, the United States of America,

and the Social Security Administration. The complaint is handwritten, it was not prepared using

a Court-provided form, and it is almost entirely illegible. As best the Court can tell, plaintiff seeks

a declaratory judgment against the Social Security Administration.




                                                  2
  Case: 4:20-cv-00832-RWS Doc. #: 3 Filed: 06/26/20 Page: 3 of 4 PageID #: 10




                                               Discussion

        A pleading is frivolous, and therefore subject to dismissal under § 1915(e)(2)(B)(i), if it

“lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

The Supreme Court has held that federal courts should not sua sponte dismiss an action

commenced in forma pauperis if the facts alleged are merely unlikely; however, such an action

can be dismissed if the plaintiff’s allegations are found to be “fanciful,” “delusional,” or

“fantastic,” or if they “rise to the level of the irrational or the wholly incredible.” Denton v.

Hernandez, 504 U.S. 525, 32-33 (1992).

        Here, plaintiff has filed a bizarre and almost completely illegible pleading. One of the

defendants he attempts to sue is the U.S. Constitution. He provides no factual support for the

contention that any of his rights have been violated or that he is entitled to any form of relief, much

less a declaratory judgment against the Social Security Administration. Accordingly, the Court

concludes that this action is frivolous, and will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

        Additionally, plaintiff has alleged no basis upon which to conclude that venue lies in this

United States District Court. He lives in Washington, D.C., he provides no support that any

defendant resides in this district, and there is no indication that any events or omissions that could

be understood to give rise to any claim occurred in the Eastern District of Missouri. In short, none

of the requirements of 28 U.S.C. § 1391 are present in this case, and venue is therefore improper.

        In this situation, the Court must either dismiss the action, or if it is in the interest of justice,

transfer it to the proper United States District Court. 28 U.S.C. § 1406(a). Here, even if the

complaint were not frivolous, transfer of this action would not be in the interest of justice due to

plaintiff’s above-described history of abusive litigation practices, and the fact there are restrictions




                                                     3
  Case: 4:20-cv-00832-RWS Doc. #: 3 Filed: 06/26/20 Page: 4 of 4 PageID #: 11




imposed upon him in the United States District Court for the District of Columbia. This case is

subject to dismissal for this reason, as well.

       As a final matter, the Court reminds plaintiff that his practice of repeatedly filing frivolous

lawsuits in this United States District Court amounts to abuse of the judicial process, and also

reminds him that if he continues the practice, this Court may seek to impose restrictions on his

ability to file cases pro se and in forma pauperis.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff may proceed in forma pauperis in this action.

       IT IS FURTHER ORDERED that this action is DISMISSED. A separate order of

dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 26th day of June, 2020.



                                                 RODNEY W. SIPPEL
                                                 UNITED STATES DISTRICT JUDGE




                                                  4
